Citation Nr: 1423970	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service in the Merchant Marines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2012.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2009.

2.  The immediate cause of death, as shown on the death certificate, was metastatic melanoma, and the other significant condition contributing to death but not resulting in the underlying cause, as shown on the physician/coroner's amendment to the death certificate, was bipolar disorder. 

3.  At the time of his death, the Veteran was service-connected for bipolar disorder, rated as 100 percent disabling.

4.  Metastatic melanoma is not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

5.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected bipolar disorder, did not cause or hasten his death, or contribute substantially or materially to result in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in August 2009, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.  The August 2009 letter did not identify the disorders for which the Veteran was service-connected at the time of his death, as required by Hupp.  However, the appellant has demonstrated actual knowledge of the Veteran's service-connected disability, as demonstrated in her written statements and in her hearing testimony.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied, and any error was harmless.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA treatment records have been obtained.  

The appellant has been afforded a hearing before a VLJ in which she presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of this.  As such, the Board can adjudicate the claim based on the current record.  

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's death certificate shows that he died on June [redacted], 2009 and that the immediate cause of death was metastatic melanoma.  A March 2010 physician/coroner's amendment states that bipolar disorder was another significant condition contributing to death but not resulting in the underlying cause.  

At the time of the Veteran's death, service connection was in effect for bipolar disorder with an evaluation of 100 percent.  Since the Veteran was not service connected for metastatic melanoma during his lifetime, the evidence would need to show that the Veteran should have been service-connected during his lifetime for that disability for the appellant to prevail in the claim on the basis of that illness.  The evidence does not show, and the appellant does not contend, that the Veteran's metastatic melanoma manifested itself during service.

June 2009 VA treatment records state that the Veteran had a history of melanoma, prostate cancer, bipolar disorder, Lewy body dementia, and probable metastatic melanoma brain lesions.

In a December 2010 opinion, a VA physician noted that the Veteran was diagnosed with melanoma in May 2008.  Metastatic brain lesions were detected in March 2009 and progressed despite radiation therapy.  In June 2009 the Veteran was admitted to a VA medical center with altered mental status attributed to metastatic brain disease.  The examiner also noted that the Veteran had a history of Lewy body dementia that was diagnosed in 2007.  It was also noted that the medication for bipolar disorder was modified between 2008 and 2009 secondary to changes in mental status and not due to treatment for melanoma.  Treatment with anti-seizure medication was secondary to metastatic disease of the brain.  The physician opined that the Veteran's service-connected bipolar disorder did not substantially or materially contribute to his death.  The Veteran's death was secondary to metastatic melanoma that was unresponsive to treatment.

The Board finds that service connection for the cause of the Veteran's death has not been established.  Metastatic melanoma was diagnosed in 2008.  While the death certificate was amended approximately nine months after the Veteran died, no rationale was provided by the physician who amended it as to why he felt that bipolar disorder contributed to the Veteran's death.  Therefore, limited probative value can be given to the amended death certificate.  In contrast, the VA physician who provided the December 2010 opinion indicated there was no basis for concluding that bipolar disorder substantially or materially contributed to the Veteran's death; the changes in the Veteran's medication for bipolar disorder were due to his mental state.  The VA physician's opinion can be given probative value because a complete rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  Furthermore, the Veteran's diagnosis of metastatic melanoma was over 50 years after his active military service, and there is no indication from the record that it is related to military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The appellant's contentions that the Veteran's service-connected bipolar disorder contributed to his death, based upon her own beliefs and her familiarity with his medical history, have been considered.  The matter at hand involves complex medical assessments that requires medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the metastatic melanoma that caused the Veteran's death was not shown in service and as the preponderance of the evidence is against finding that the Veteran's service-connected bipolar disorder caused or materially contributed to his death, service connection for the cause of death must be denied.

Although the Board is sympathetic to the appellant's claim, the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


